DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 14/741,889 (“’889 Reissue Application” or “instant application”), having a filing date of 17 June 2015.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 8,468,480 (“’480 Patent”) titled “METHOD OF DESIGNING A TEMPLATE PATTERN, METHOD OF MANUFACTURING A TEMPLATE AND METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE”, which issued on 18 June 2013 with claims 1-13 (“issued claims”).  The application resulting in the ‘480 Patent was filed on 16 March 2010 and assigned U.S. patent application number 12/725,202 (“’202 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘480 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘480 Patent claims priority to Japanese patent publication JP-2009-068961, filed 19 March 2009.

The Office acknowledges receipt of a certified English language translation of the foreign priority document in the response filed 11 August 2020.  Applicants’ foreign priority claim is now perfected.

As a reissue application, the instant application is entitled to the priority date of the ’480 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 19 March 2009, the filing date of the foreign priority document.  

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.



IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.



V. Applicant’s Response
Applicant’s response (“Response”), filed 24 May 2021, includes a new reissue declaration, Remarks and amendments to the claims.  Claim 6 was amended.
Claims 1-14 and 17-29 remain pending in the application.

VI. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Declaration
In view of Applicant’s new reissue declaration, the objection to the declaration and the corresponding claim rejections under 35 U.S.C. § 251 are withdrawn.

Rejections under 35 U.S.C. § 103
Applicants argue that the Xu publication fails to qualify as prior art because the subject matter relied upon in the rejections of record are not supported by the Xu provisional application.
The Office respectfully disagrees.

Specifically, Applicants argue that the Xu provisional application fails to disclose a dummy area between a dense area and an open area.
However, the Office notes that Xu is not relied upon to teach this feature in the rejections of record.  Xu is relied upon to disclose that the surface area ratio of the third area (e.g., Fig. 10, 61) [with the dummy pattern] is smaller than the surface area ratio of a first area (e.g., Fig. 8, 51a) [a dense area] and greater than the surface area ratio of a second area (e.g., Fig. 8, 53a) [an open area].  Xu’s provisional application supports this disclosure at paragraphs [0023]-[0025] and [0028].

Applicants also argue, however, that the prior art of record fails to disclose the claimed determination of a first, second, and third area, whereby a dummy template pattern is to be formed in the third area, whereby the surface area ratio of the third area is smaller than the surface area ratio of the first area and larger than the surface area between the first and second areas.
This argument is persuasive, and the pending rejections under 35 U.S.C. § 103 are therefore withdrawn.

VII. Allowable Subject Matter
Claims 1-14 and 17-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claims 1, 14, and 29, the prior art does not teach or fairly suggest a computer-implemented method of designing a template pattern for imprint lithography, including the step of determination of a first, second, and third area, whereby a dummy template pattern is to be formed in the third area, whereby the third area is between the first and second areas.
The closest prior art of record, Xu, discloses the use of dummy patterns in imprint lithography in order to populate open areas such that the feature density is more consistent across different areas of the substrate in order to minimize large 
Dependent claims 2-13 and 17-28, fully incorporating the allowable subject matter of their respective independent claims, are likewise allowable.

VIII. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '480 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '480 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '480 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
16 June 2021